PER CURIAM.
Appellant, Daniel Roy Orner, appeals from the summary denial of his Florida Rule of Criminal Procedure 3.850 motion on the ground that his sentence of fifteen years was excessive. We affirm.
Appellant pled guilty to the charge of breaking and entering a building other than *193a dwelling house with intent to commit a felony, to wit: grand larceny. The date of the offense charged was June 16, 1975. Section 810.02, FLorida Statutes (1973), provides that whoever breaks and enters a building other than a dwelling house with intent to commit a felony shall be guilty of a felony in the second degree, punishable as provided in Section 775.082. Section 775.-082 provides that a person who has been convicted of a felony of the second degree may be punished by a term of imprisonment not to exceed fifteen years.
This court’s prior statement in Orner v. State, 370 So.2d 1201 (Fla. 2d DCA 1979), appears to have been based upon Section 810.02, Florida Statutes (1974). That section provides that burglary, without one of the incidents set forth in the court’s opinion, is a felony in the third degree. The maximum imprisonment for a third degree felony is five years. However, Section 810.-02, Florida Statutes (1974), did not become effective until July 1, 1975, fifteen days after the appellant committed the offense for which he was sentenced.
RYDER, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.